DETAILED ACTION

Response to Arguments
Applicant’s arguments, see application, filed 01/13/2022, with respect to the 112 rejections (in partial) have been fully considered and are persuasive.  The 112 rejections (in partial) have been withdrawn. 
Applicant did not address the 112 in regards to the last limitation in the independent claims.  The limitation “obtaining, by the processor, a depth image by appending the depth value of each pixel in the phase image to data of a corresponding pixel in the visible light image” is unclear.   In the field, a depth image does not contain visual information.  Usually, when depth information is combined with a visible image, a 3D image is obtained (i.e. visual information + depth information).  The limitation being defined by a depth image comprising visible image data is unclear.  Please clarify this 112 issue.
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 10/28/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The limitation “obtaining, by the processor, a depth image by appending the depth value of each pixel in the phase image to data of a corresponding pixel in the visible light image” is unclear.   In the field, a depth image does not contain visual information.  Usually, when depth information is combined with a visible image, a 3D image is obtained (i.e. visual 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (herein after will be referred to as Zeng) (US 20190007675) in view of Kim et al. (herein after will be referred to as Kim) (US 20160037152).

Regarding claim 1, Zeng discloses
a depth image obtaining method, wherein the method is applied to a camera and the camera comprises a visible light sensor, a phase sensor, and a processor;  and the method comprises: [See Zeng [Fig. 6 and 0079] IR camera and RGB camera with hardware.]
collecting, by the visible light sensor, a visible light image by imaging visible light of a shooting scene, and [See Zeng [Fig. 6] RGB camera.]
collecting, by the phase sensor, a phase image by imaging only infrared light of the shooting scene, [See Zeng [Fig. 6] IR camera.  Also, see the depth data of a phase grating image is generated by an infrared camera.]
wherein pixels in the phase image are in a one-to-one correspondence with pixels in the visible light image;  [See Zeng [0005] Stereo camera.]
obtaining, by the processor, depth information based on the phase image, [See Zeng [Fig. 6] IR camera.  Also, see the depth data of a phase grating image is generated by an infrared camera.]
obtaining, by the processor, a depth image by appending the depth value of each pixel in the phase image to data of a corresponding pixel in the visible light image.  [See Zeng [Fig. 1] Synthesize the depth data and the image information to generate a 3D image.]
Zeng does not explicitly disclose
wherein the depth information comprises a depth value of each pixel in the phase image; and 
However, Zeng does disclose
wherein the depth information comprises a depth value of each pixel in the phase image; and [See Kim [0079] Image data obtained by the phase difference image sensor has accurate pixel information with respect to an object.  Also, see Fig. 10, Depth map (i.e. depth information for each pixel in the image) for the phase difference image sensor.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Zeng to add the teachings of Kim, in order to evidence that the depth data obtained by a phase sensor in Zeng comprises a complete depth map (i.e. depth information for each pixel in the image) such that an 

Regarding claim 9, see examiners rejection for claim 1 which is analogous and applicable for the rejection of claim 9.

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng (US 20190007675) in view of Kim (US 20160037152) in view of Hildreth (US 20080166022) in view of Duran et al. (herein after will be referred to as Duran) (US Patent No. 9386230).

Regarding claim 2, Zeng (modified by Kim) disclose the method of claim 1.  Furthermore, Zeng discloses
wherein the camera further comprises an infrared illuminator and [See Zeng [Fig. 5] Illuminator (3021).]
Zeng does not explicitly disclose
the method further comprises: responsive to determining that a gain of the visible light sensor is not greater than a first threshold, and a gain of the phase sensor is not greater than a second threshold, controlling, by the processor, the infrared illuminator to be in an off state.  
However, Hildreth does disclose
the method further comprises: responsive to determining that a gain of the visible light sensor is not greater than a first threshold, and controlling, by the processor, [See Hildreth [0092] Camera gain is compared threshold to determine ambient light level….when gain is less than a threshold gain level, then the camera is operating in daytime mode (i.e. illumination off).]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Zeng (modified by Kim) to add the teachings of Hildreth, in order to determine if daytime or nighttime mode is being utilized and to utilize appropriate illumination to improve upon the luminance being captured in the scene.
Zeng (modified by Kim and Hildreth) do not explicitly disclose
a gain of the phase sensor is not greater than a second threshold,
However, Duran does disclose
a gain of the phase sensor is not greater than a second threshold, [See Duran [Fig. 1] Second camera/device.   Also, see Col. 1 lines 25-30, In night mode the camera uses IR illumination.  Also, see Col. 43 line 57, comparing gain to a threshold to determine if there is sufficient light.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Zeng (modified by Kim and Hildreth) to add the teachings of Duran, in order to set thresholds to determine ambient lighting conditions for multiple cameras such as the specific color and phase cameras in Zeng.

Regarding claim 10, see examiners rejection for claim 2 which is analogous and applicable for the rejection of claim 10.
s 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng (US 20190007675) in view of Kim (US 20160037152) and in further view of Hildreth (US 20080166022).

Regarding claim 4, Zeng (modified by Kim) disclose the method of claim 1.  Furthermore, Zeng discloses
wherein the camera further comprises an infrared illuminator;  and [See Zeng [Fig. 5] Illuminator (3021).]
Zeng does not explicitly disclose
before the collecting, by the visible light sensor, the visible light image of the shooting scene, and collecting, by the phase sensor, the phase image of the shooting scene, the method further comprises: responsive to determining that a gain of the visible light sensor is greater than a first threshold, or a gain of the phase sensor is greater than a second threshold, controlling, by the processor, the infrared illuminator to be in an on state.  
However, Hildreth does disclose
before the collecting, by the visible light sensor, the visible light image of the shooting scene, and collecting, by the phase sensor, the phase image of the shooting scene, the method further comprises: responsive to determining that a gain of the visible light sensor is greater than a first threshold, or a gain of the phase sensor is greater than a second threshold, controlling, by the processor, the infrared illuminator to be in an on state.  [See Hildreth [0092] Camera gain is compared threshold to determine ambient light level….when gain is higher than a threshold gain level, then the camera is operating in nighttime mode (i.e. illumination active)….then a nighttime mode image will be collected (therefore the processing takes place before collecting the nighttime mode image)]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Zeng (modified by Kim) to add the teachings of Hildreth, in order to determine if daytime or nighttime mode is being utilized and to utilize appropriate illumination to improve upon the luminance being captured in the scene.

Regarding claim 12, see examiners rejection for claim 4 which is analogous and applicable for the rejection of claim 12.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng (US 20190007675) in view of Kim (US 20160037152) and in further view of Shibayama (US 20030095178).

Regarding claim 6, Zeng (modified by Kim) disclose the method of claim 1.  Furthermore, Zeng does not explicitly disclose
wherein the method further comprises: obtaining, by the processor, a first luminance histogram of the phase image and a second luminance histogram of the visible light image, wherein the first luminance histogram comprises luminance distribution information of the phase image, and the second luminance 
adjusting, by the processor, a gain of the phase sensor based on the first luminance histogram, and adjusting a gain of the visible light sensor based on the second luminance histogram.
However, Shibayama does disclose
wherein the method further comprises: obtaining, by the processor, a first luminance histogram of the phase image and a second luminance histogram of the visible light image, wherein the first luminance histogram comprises luminance distribution information of the phase image, and the second luminance histogram comprises luminance distribution information of the visible light image;  and [See Shibayama [Claim 2] Preparing a brightness histogram for each of said pair of images (i.e. stereoscopic, two imagers).
adjusting, by the processor, a gain of the phase sensor based on the first luminance histogram, and adjusting a gain of the visible light sensor based on the second luminance histogram. [See Shibayama [Claim 4] Gain adjusting means for adjusting brightness gain for the pair of images.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Zeng (modified by Kim) to add the teachings of Shibayama, in order to include obvious image processing circuitry/algorithms to adjust the brightness gain in the images being captured.  This is obvious in the field of image processing and will improve upon the images being captured.
.

 Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng (US 20190007675) in view of Kim (US 20160037152) and in further view of Teich et al. (herein after will be referred to as Teich) (US 20150334315).

Regarding claim 7, Zeng (modified by Kim) disclose the method of claim 1.  Furthermore, Zeng does not disclose
wherein the method further comprises: responsive to determining that a luminance of the visible light image is not greater than a third threshold, obtaining, by the processor, luminance information in the phase image;  and
fusing, by the processor, the luminance information with the visible light image to obtain a next-frame visible light image, wherein a luminance of the next-frame visible light image is greater than the luminance of the visible light image.  
However, Teich does disclose
wherein the method further comprises: responsive to determining that a luminance of the visible light image is not greater than a third threshold, obtaining, by the processor, luminance information in the phase image;  and [See Teich [0550] When there is an intermediate amount of daylight, such as at dusk, or when there are other environmental conditions reducing the available light (this light being measured in the scene would need to be compared to a threshold/value to determine the available light in the scene).]
fusing, by the processor, the luminance information with the visible light image to obtain a next-frame visible light image, wherein a luminance of the next-frame visible light image is greater than the luminance of the visible light image.  [See Teich [0550] Imaging system to provide combined images by combining visible and infrared images.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Zeng (modified by Kim) to add the teachings of Teich, in order to combine images to generate better image contrast when the amount of light in the scene is low.
 
Regarding claim 17, see examiners rejection for claim 7 which is analogous and applicable for the rejection of claim 17.

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng (US 20190007675) in view of Kim (US 20160037152) and in further view of Sato et al. (herein after will be referred to as Sato) (US 20120075510).

Regarding claim 8, Zeng (modified by Kim) disclose the method of claim 1.  Furthermore, Pau does not disclose
wherein the camera further comprises an infrared light filter;  and 
before the collecting, by the visible light sensor, the visible light image of a shooting scene, and collecting, by the phase sensor, the phase image of the shooting scene, the method further comprises: obtaining, by the processor, illumination intensity of a current scene;  and 
and responsive to determining that the illumination intensity is greater than a fourth threshold, controlling, by the processor, the infrared light filter to filter infrared light in light entering a lens, to obtain filtered light, wherein the filtered light is used to generate the phase image and the visible light image.
However, Sato does disclose
wherein the camera further comprises an infrared light filter;  and [See Sato [Fig. 1] filter (18) filters light after the light enters the lens.]
before the collecting, by the visible light sensor, the visible light image of a shooting scene, and collecting, by the phase sensor, the phase image of the shooting scene, the method further comprises: obtaining, by the processor, illumination intensity of a current scene;  and [See Sato [0022 and Fig. 1] Light level detector (26) to determine the amount of light in the scene.]
and responsive to determining that the illumination intensity is greater than a fourth threshold, controlling, by the processor, the infrared light filter to filter infrared light in light entering a lens, to obtain filtered light, wherein the filtered light is used to generate the phase image and the visible light image. [See Sato [0022] Controlling the infrared filter to filter light based on detected amount of light.  Also, see Fig. 1, filter (18) filters light after the light enters the lens.]


Regarding claim 19, see examiners rejection for claim 8 which is analogous and applicable for the rejection of claim 19.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng (US 20190007675) in view of Kim (US 20160037152) in view of Hildreth (US 20080166022) in view of Duran (US Patent No. 9386230) and in further view of Shibayama (US 20030095178).

Regarding claim 15, Zeng (modified by Kim, Hildreth and Duran) disclose the device of claim 10.  Furthermore, Zeng does not explicitly disclose
wherein the processor is configured to obtain a first luminance histogram of the phase image and a second luminance histogram of the visible light image, wherein the first luminance histogram comprises luminance distribution information of the phase image, and the second luminance histogram comprises luminance distribution information of the visible light image;  and 
the processor is further configured to adjust the gain of the phase sensor based on the first luminance histogram, and adjust the gain of the visible light sensor based on the second luminance histogram. 
However, Shibayama does disclose
wherein the processor is configured to obtain a first luminance histogram of the phase image and a second luminance histogram of the visible light image, wherein the first luminance histogram comprises luminance distribution information of the phase image, and the second luminance histogram comprises luminance distribution information of the visible light image;  and [See Shibayama [Claim 2] Preparing a brightness histogram for each of said pair of images (i.e. stereoscopic, two imagers).]
the processor is further configured to adjust the gain of the phase sensor based on the first luminance histogram, and adjust the gain of the visible light sensor based on the second luminance histogram. [See Shibayama [Claim 4] Gain adjusting means for adjusting brightness gain for the pair of images.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Zeng (modified by Kim, Hildreth and Duran) to add the teachings of Shibayama, in order to include obvious image processing circuitry/algorithms to adjust the brightness gain in the images being captured.  This is obvious in the field of image processing and will improve upon the images being captured.

18 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng (US 20190007675) in view of Kim (US 20160037152) in view of Hildreth (US 20080166022) in view of Duran (US Patent No. 9386230) and in further view of Teich (US 20150334315).

Regarding claim 7, Zeng (modified by Kim, Hildreth and Duran) disclose the device of claim 10.  Furthermore, Zeng does not disclose
wherein the processor is further configured to: when luminance of the visible light image is not greater than a third threshold, obtain luminance information of the phase image;  and 
the processor is further configured to fuse the luminance information with the visible light image to obtain a next-frame visible light image, wherein luminance of the next-frame visible light image is greater than the luminance of the visible light image. 
However, Teich does disclose
wherein the processor is further configured to: when luminance of the visible light image is not greater than a third threshold, obtain luminance information of the phase image;  and [See Teich [0550] When there is an intermediate amount of daylight, such as at dusk, or when there are other environmental conditions reducing the available light (this light being measured in the scene would need to be compared to a threshold/value to determine the available light in the scene).]
the processor is further configured to fuse the luminance information with the visible light image to obtain a next-frame visible light image, wherein luminance of the next-frame visible light image is greater than the luminance of the visible light image. [See Teich [0550] Imaging system to provide combined images by combining visible and infrared images.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Zeng (modified by Kim, Hildreth and Duran) to add the teachings of Teich, in order to combine images to generate better image contrast when the amount of light in the scene is low.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng (US 20190007675) in view of Kim (US 20160037152) in view of Hildreth (US 20080166022) in view of Duran (US Patent No. 9386230) and in further view of Sato (US 20120075510).

Regarding claim 8, Zeng (modified by Kim, Hildreth and Duran) disclose the method of claim 1.  Furthermore, Zeng does not disclose
wherein the image capture device further comprises an infrared light filter;  
the processor is further configured to: before the phase image and the visible light image are obtained, obtain illumination intensity of a current scene;  and 
the infrared light filter is configured to: when the illumination intensity is greater than a fourth threshold, filter infrared light in light entering a lens, to obtain filtered 
However, Sato does disclose
wherein the image capture device further comprises an infrared light filter;  [See Sato [Fig. 1] filter (18) filters light after the light enters the lens.]
the processor is further configured to: before the phase image and the visible light image are obtained, obtain illumination intensity of a current scene;  and [See Sato [0022 and Fig. 1] Light level detector (26) to determine the amount of light in the scene.]
the infrared light filter is configured to: when the illumination intensity is greater than a fourth threshold, filter infrared light in light entering a lens, to obtain filtered light, wherein the filtered light is used to generate the phase image and the visible light image.  [See Sato [0022] Controlling the infrared filter to filter light based on detected amount of light.  Also, see Fig. 1, filter (18) filters light after the light enters the lens.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Zeng (modified by Kim, Hildreth and Duran) to add the teachings of Sato, in order to control an infrared light filter based on the detected amount of light in the scene when capturing the polarization and color images in Pau.  This will improve upon image contrast.



Allowable Subject Matter
s 3, 5, 11 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242. The examiner can normally be reached Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES T BOYLAN/Examiner, Art Unit 2486